                    b. one Thermaltake Desktop bottom;

                    c. one Thermaltake Desktop top;

                    d. one Dell Laptop Serial No. D59LL Tl ;

                    e. two USB thumb drives;

                    f. one Toshiba hard drive Serial No. 997FC07RT;

                   g. one Samsung hard drive Serial No. S3PTNF0JA41287D;

                    h. one Western Digital hard drive Serial No. WX 11 EC 1SP829;

                    1.   three DVD+R discs;

                   J. one iPhone UAG case;

                   k. one-hundred-ninety-four DVD/BLURA Y/HD Ultra 4k Movies; and

                   I.    one bag of miscellaneous documents

(a. through I. collectively, the "Specific Property"),

               WHEREAS, on or about January 10, 202 1, the Defendant pied guilty to Count One

of the indictment, pursuant to a plea agreement with the Government, wherein the Defendant

admitted the forfeiture allegation with respect to Count One of the Indictment and agreed to forfeit

to the United States, pursuant to Title 18, United States Code, Sections 2323(b ), any article, the

trafficking of which is prohibited under Title 17, United States Code, Section 506 or Sections

2318, 23 19, 2319A, 2319B , or 2320, or Chapter 90 of Title 18, United States Code; any property

used or intended to be used to commit, or to facilitate the commission, of the offense charged in

Count One of the Indictment; any property constituting and derived from proceeds obtained from

the offense charged in Count One of the Indictment, and a sum of money representing the amount

of proceeds traceable to the commission of the offense charged in Count One of the Indictment;

and
                 WHEREAS , the Defendant further consents to the forfeiture of all his right, title

and interest in the Specific Property

which constitutes property used or intended to be used to commit, or to facilitate the commission

of the offense charged in Count One of the Indictment; and

                WHEREAS, pursuant to Title 21 , United States Code, Section 853(g), and Rules

32.2(b)(3), and 32.2(b )(6) of the Federal Rules of Criminal Procedure, the Government is now

entitled, pending any assertion of third-party claims, to reduce the Specific Property to its

possession and to notify any and all persons who reasonably appear to be a potential claimant of

their interest herein;

                IT IS HEREBY STIPULATED AND AGREED, by and between the United States

of America, by its attorney Audrey Strauss, United States Attorney, Assistant United States

Attorneys, Mollie Bracewell, Andrew K. Chan, and Christy Slavik, of counsel, and the Defendant,

and his counsel, David Wikstrom, Esq ., that:

                I.       As a result of the offense charged in Count One of the Indictment, to which

the Defendant pied guilty, all of the Defendant' s right, title and interest in the Specific Property is

hereby forfeited to the United States for disposition in accordance with the law, subject to the

provisions of Title 21 , United States Code, Section 853.

                2.       Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Consent Preliminary Order of Forfeiture as to Specific Property is final as to the Defendant,

JONA TAN CORREA, and shall be deemed part of the sentence of the Defendant, and shall be

included in the judgment of conviction therewith.

                3.       Upon entry of this Consent Preliminary Order of Forfeiture as to Specific

Property, the United States Customs and Border Protection, or its designee the Office of Fines,
Penalties, and Forfeiture is hereby authorized to take possession of the Specific Property and to

hold such property in its secure custody and control.

                4.       Pursuant to Title 21 , United States Code, Section 853(n)(l), Rule 32.2(b)(6)

of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a)(ii) of the

Supplemental Rules for Certain Admiralty and Maritime Claims and Asset Forfeiture Actions, the

United States is permitted to publish forfeiture notices on the government internet site,

www.forfeiture.gov. This site incorporates the forfeiture notices that have been traditionally

published in newspapers. The United States forthwith shall publish the internet ad for at least thirty

(30) consecutive days. Any person, other than the Defendant, claiming interest in the Specific

Property must file a Petition within sixty (60) days from the first day of publication of the Notice

on this official government internet web site, or no later than thirty-five (35) days from the mailing

of actual notice, whichever is earlier.

                5.      The published notice of forfeiture shall state that the petition (i) shall be for

a hearing to adjudicate the validity of the petitioner' s alleged interest in the Specific Property, (ii)

shall be signed by the petitioner under penalty of perjury, and (iii) shall set forth the nature and

extent of the petitioner' s right, title or interest in the Specific Property, the time and circumstances

of the petitioner' s acquisition of the right, title and interest in the Specific Property, any additional

facts supporting the petitioner's claim, and the relief sought, pursuant to Title 21 , United States

Code, Section 853(n).

                6.      Pursuant to 32.2 (b )(6)(A) of the Federal Rules of Criminal Procedure, the

Government shall send notice to any person who reasonably appears to be a potential claimant

with standing to contest the forfeiture in the ancillary proceeding.
               7.      Upon adjudication of all third-party interests, this Court will enter a Final

Order of Forfeiture with respect to the Specific Property pursuant to Title 21 , United States Code,

Section 853(n), in which all interests will be addressed.

               8.      Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

United States Attorney' s Office is authorized to conduct any discovery needed to identify, locate

or dispose of forfeitable property, including depositions, interrogatories, requests for production

of documents and the issuance of subpoenas.

               9.      The Court shall retain jurisdiction to enforce this Consent Preliminary Order

of Forfeiture as to Specific Property , and to amend it as necessary, pursuant to Rule 32.2 of the

Federal Rules of Criminal Procedure.

               10.     The Clerk of the Court shall forward three certified copies of this Consent

Preliminary Order of Forfeiture as to Specific Property to Assistant United States Attorney

Alexander J. Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises

Unit, United States Attorney' s Office, One St. Andrew's Plaza, New York, New York 10007.




               (REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)
               11.      The signature page of this Consent Preliminary Order of Forfeiture as to

Specific Property may be executed in one or more counterparts, each of which will be deemed an

original but all of which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney for the
Southern District of New York

                                                                     May 10, 2021
By:
       Andrew K . Chan / Mollie Bracewell/Christy Slavik            DATE
       Assistant United States Attorneys
       One St. Andrew' s Plaza
       New York, NY 10007
       (212) 637-1072/2218/1113


JONA TAN CORREA


By:
       Jonatan Correa                                               DATE


By:                                                                  May 10, 2021
       David Wikstrom                                               DATE
       Attorney for Defendant
       233 Broadway Suite 2208
       New York, NY I 0279
       (212) 248-5511


SO ORDERED:


             ?M~
HONORABLE RICHARD M. BERMAN
                                                                    ~
                                                                    DATE
UNITED STA TES DISTRICT JUDGE
                  l 1.            The signature page of this Consent Preliminary Order of Forfeiture as to

Specific Property may be executed in one or more counterparts, each of which will be deemed an

original but all of which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney for the
Southern District of New York


By:
       Andrew K. Chan / Mollie Bracewell/Christy Slavik                      DATE
       Assistant United States Attorneys
       One St. Andrew 's Plaza
       New York, NY l 0007
       (212) 637-1072/2218/ 1 I 13


JONATAN CORREA
               ,,~-.     .••   ~.f_.,,,,.,,...,-

            (/':; ., .c:>·
                        .,                                                   >,. / ,:, / ,: (; Z/
                                                                              ,i   .,   f   /




By:                - _,,
       Jomitai1   Correa                                                     DATE


By :
       David Wikstrom                                                        DATE
       Attorney for Defendant
       233 Broadway Suite 2208
       New York, NY 10279
       (212) 248-5511
